DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a device comprising: a plurality of measurement cells, each measurement cell including a cell electrode above which a nanopore is formed, the cell electrode configurable to apply a distinct potential that is independent from cell electrodes in other measurement cells, the plurality of measurement cells comprising a bank of M x N measurement cells, wherein M refers to a number rows and N refers to a number of columns in the bank of measurement cells; and a single common electrode configured to be in electrical communication with each cell electrode of the plurality of measurement cells, the single common electrode configured to apply a common potential to a liquid on one side of the nanopores formed above the cell electrodes in the plurality of measurement cells, wherein the common potential is common to all of the measurement cells, wherein a potential across the nanopore in the measurement cell is a difference between the distinct potential applied by the cell electrode of the measurement cell and the common potential applied by the single common electrode; wherein the bank of measurement cells is autonomous so that an array of nanopore cells may be scaled by adding additional banks.
Claims 2-10 depend from claim 1.
Regarding claim 11, the prior art of record fails to teach or suggest a method of constructing a nanopore based sequencing system, comprising:-4of10-Roche Docket No.: P32601-US-4App. No.: 16/172,488; Filed: October 26, 2018 Response to Board Decision of September 10, 2021providing a plurality of measurement cells, each measurement cell including a cell electrode above which a nanopore is formed, the cell electrode configurable to apply a distinct potential that is independent from cell electrodes in other measurement cells, the plurality of measurement cells comprising a bank of M x N measurement cells, wherein M refers to a number rows and N refers to a number of columns in the bank of measurement cells; and providing a single common electrode configured to be in electrical communication with each cell electrode of the plurality of measurement cells, the single common electrode configured to apply a common potential to a liquid on one side of the nanopores formed above the cell electrodes in the plurality of measurement cells, wherein the common potential is common to all of the measurement cells, wherein a potential across the nanopore in the measurement cell is a difference between the distinct potential applied by the cell electrode of the measurement cell and the common potential applied by the single common electrode; wherein the bank of measurement cells is autonomous so that an array of nanopore cells may be scaled by adding additional banks.
Claims 12-20 depend from claim 11.
The closest prior art of record, Thei et al. (Parallel Recording of Single Ion Channels: A Heterogeneous System Approach), teaches an analogous device and method of constructing the analogous device, but fails to teach or suggest a configuration comprising a single common electrode configured to be in electrical communication with each cell electrode of the plurality of measurement cells.  Additionally, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of reference electrodes by integrating them into a single electrode as such a modification would have made the prior art device incapable of performing its originally intended functions and operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797